UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2011 INTERNAL FIXATION SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-54363 20-4580923 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (786)268-0995 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. Regulation FD Disclosure. On August 18, 2011, the Company will present at the National Investment Banking AssociationInvestment Conference in Boston, Massachusetts.A copy of the Company’s presentation slides is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is available on the Company's website on the day of the presentation at www.ifsusa.net. The information contained in Item7.01 to this Current Report on Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing by the Company under the Act. ITEM 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit Number Description National Investment Banking Association Investment Conference Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNAL FIXATION SYSTEMS, INC. Date: August 18, 2011 By: /s/ Laura Cattabriga Name:Laura Cattabriga Title:Chief Financial Officer
